DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliege 4,562,711 (hereinafter Fliege) in view of Borenstein 2017/0234034 (hereinafter Borenstein).

Re Claim 1.
Fliege discloses a key (Fig.1) comprising: a body (1) with a head (7) and a blade (shank 5); and a magnet in the head; and a magnet in the blade (13,15).
Fliege fails to disclose a magnet in the head as italicized above.
Borenstein discloses a key (Figs. 1-2) with a magnet (101,201) in the head (104,203) for storage purposes in holding keys together (Fig. 1C-D). Borenstein further teaches “to permit a disk magnet to be used while still allowing a key ring to be received in the key, a disk
magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fliege with the teaching of Borenstein, in order to provide a magnet in the head of the key for the purpose of permitting the key to be mounted to a metal support for storage without fear of losing the key as well as to permit adjacent keys to be attracted to each other
through magnetic forces in order to organize multiple keys and to prevent the rattling noise normally associated with multiple keys.
Re Claim 2.
Fliege in view of Borenstein discloses the key of claim 1, wherein the magnet comprises two or more magnets in the head or blade (Fliege blade 5 comprises two or more magnets 13,15).
Re Claim 3. 
Fliege in view of Borenstein discloses the key of claim 2, wherein the head (7) comprises a hole (unlabeled in Fig.1 of Fliege approx. through the center) through approximately the center of the head, and wherein the two magnets are on opposite sides of the hole.
Borenstein teaches a magnet in a head of a key (magnet 101 or 201 mounted in aperture 203 in the head/bow 104 of a key 200, Figs. 1 -2A,B; “to permit a disk magnet to be used while still allowing a key ring to be received in the key , a disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062) on opposite side of a hole (magnet 201 mounted in aperture 203 is opposite to aperture 102 as seen in Fig. 2A). Notably, para [0056] teaches magnetic field on both sides of the key such that in Figure 1D magnets 101 extend to both sides of the key to align and hold multiple keys together.
It would have been obvious to one of ordinary skill in the art to modify Fliege with the teaching of Borenstein, since it would provide a magnet in the head of the key for the purpose of permitting the key to be mounted to a metal support for storage without fear of losing the key as well as to permit adjacent keys to be attracted to each other through magnetic forces in order to organize multiple keys and to prevent the rattling noise normally associated with multiple keys.
Regarding the recitation of two magnets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide two magnets instead of only one, since a mere duplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between the key and its supporting structure or between multiple keys held together.
Regarding the recitation that the two magnets are on opposite sides of the hole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the two magnets on opposite sides of the opening given the teaching of Borenstein, since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide for symmetrical magnetic holding power to more effectively support the key or join adjacent keys (also note newly cited patent to Ho which discloses adhesive magnets on both sides of a key).
Re Claim 4.
As discussed above with respect to claims 1-3, Fliege in view of Borenstein discloses the key of claim 1, wherein the head (7) comprises a hole through approximately the center of the head, and wherein the magnet comprises three or more magnets positioned at approximately equal angles around the hole.
Regarding the recitation that the three or more magnets are positioned at approximately equal angles around the hole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to locate at least three magnets equally spaced around the opening, since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide for symmetrical magnetic holding power to more effectively support the key or join adjacent keys.
Re Claim 5.
Fliege in view of Borenstein discloses the key of claim 1, wherein the head (7) comprises a bottle opener notch. It is noted that the hole or notch in the head (7) of Fliege is capable of functioning as a bottle opener.
Regarding the intended use, i.e. “bottle opener’, a recitation of the intended use of the claimed
invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the notch identified is fully capable of opening a bottle, e.g. wedging off a bottle cap.).

Claims 6-8, 10, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizpurua 2008/0006070 (hereinafter Aizpurua) in view of Borenstein.

Re Claim 6.
Aizpurua discloses a key set (Fig.2; 4), comprising: a plurality of keys (4), each key comprising: a body with a head and a blade (Fig.3); a hole through the head (40); and a magnet in the head; and a hub (2) through the holes of the plurality of keys, wherein the keys are rotatable around the hub.
Aizurua fails to explicitly disclose a magnet in the head.
As discussed above with respect to claims 1-5, Borenstein teaches a magnet in a head of a key (magnet 101,201 mounted in aperture 203 in the head/bow 104 of a key 200, Figs. 1-2A,B; “to permit a disk magnet to be used while still allowing a key ring to be received in the key , a
disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aizpurua with the teaching of Borenstein in order to provide a magnet in the head of the keys that cooperate with each other for the purpose of permitting adjacent keys to be attracted to each other through magnetic forces in order to prevent the rattling noise normally associated with multiple keys as well as to maintain the keys in a plurality of relative positions. 
While it is noted that Aizpurua provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in operative position, which would suggest to one of ordinary skill to provide further means toward that end, including such magnets.
Re Claim 7. 
Aizpurua in view of Borenstein discloses the key set of claim 6, wherein the hub (2) comprises a first piece and a second piece, wherein the first piece is releasably coupleable to the second piece (para [0042]) and at least a portion of one of the first piece and second piece is sized to fit through the holes (40) of the plurality of keys (para [0033]).
Re Claim 8. 
Aizpurua in view of Borenstein discloses the key set of claim 6, further comprising a bar (carrying plate 1 coupleable to hub 2, Figs. 5-6) coupleable to the hub (2), wherein the bar (1) comprises one or more magnets (5; para [0046]) and means of attaching a keyring (any carrying plate 1 can be considered a key ring).
Re Claim 10.
Aizpurua in view of Borenstein discloses the key set of claim 6, further comprising a pocket clip or other accessories coupled to the hub. It is noted that magnets 5, Fig. 7, comprise “other accessories” and are coupled to the hub via the key ring/case 11,12).
Re Claim 11.
Aizpurua in view of Borenstein discloses the key set of claim 6, further comprising a case (11, 12; Figs. 5-6) partially enclosing the plurality of keys.
Re Claim 13. 
Aizpurua in view of Borenstein discloses the key set of claim 6, wherein at least one of the plurality of keys (4) comprises a textured edge (conventional key bitting shown in Fig.1,3 is considered “textured”, as well as notches 41 in the head).
Re Claim 14. 
As discussed above with respect to claims 3,4, Aizpurua in view of Borenstein discloses the key set of claim 6, wherein the magnet comprises two or more magnets in the head.
Borenstein is in the same field of endeavor of keys and teaches a magnet in a head of a key (magnet 101,201 mounted in aperture 203 in the head/bow 104 of a key 200, Figs. 1-2A,B; “to permit a disk magnet to be used while still allowing a key ring to be received in the key , a
disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104’, Para. 0062). It would have been obvious to one of ordinary skill in the art to modify Fliege with the teaching of Borenstein, in order to provide a magnet in the head of the key for the purpose of permitting the key to be mounted to a meta! support for storage without fear of losing the key as well as to permit adjacent keys to be attracted to each other through magnetic forces in order to organize multiple keys and to prevent the rattling noise normally associated with multiple keys.
Regarding the recitation of two magnets in the head, it would have been obvious to one of ordinary skill in the art to provide two magnets instead of only one, since a mere duplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between the key and adjacent keys, further reducing relative, unintentional movement of the keys.
Re Claim 15.
As discussed above with respect to claims 3,4, Aizpurua in view of Borenstein discloses the key set of claim 6, wherein the head comprises a hole (40) through approximately a center of the head, and wherein the magnet comprises three magnets positioned at approximately equal angles around the hole.
Borenstein a magnet in a head of a key (magnet 101,201 mounted in aperture 203 in the
head/bow 104 of a key 200, Figs. 1-2A,B; “to permit a disk magnet to be used while still allowing a key ring to be received in the key, a disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062) on opposite side of a hole (magnet 201 mounted in aperture 203 is opposite to aperture 102 as seen in Fig. 2A). 
It would have been obvious to one of ordinary skill in the art to modify Fliege with the teaching of Borenstein in order to provide a magnet in the head of the key for the purpose of permitting the key to be mounted to a metal support for storage without fear of losing the key as well as to permit adjacent keys to be attracted to each other through magnetic forces in order to organize multiple keys and to prevent the rattling noise normally associated with multiple keys.
Regarding the recitation of three magnets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide three magnets instead of only one, since a mere multiplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between multiple keys held together, further consolidating the group of keys.
Regarding the recitation that the three magnets are positioned at approximately equal angles around the hole, it would have been obvious to one of ordinary skill in the art to locate at least three magnets equally spaced around the opening, since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide for symmetrical magnetic holding power to more effectively support the key or join adjacent keys.
Re Claim 16.
As discussed above with respect to claims 3,4, Aizpurua in view of Borenstein discloses the key set of claim 6, wherein the magnet of a first key in the key set is magnetically coupled to a magnet of a second key when the first key has a first orientation relative to the second key, and wherein the magnetic coupling resists rotation of the first key around the hub.
Borenstein teaches a magnet of a first key in a key set is magnetically coupled to a magnet
of a second key when the first key has a first orientation relative to the second key, and wherein the magnetic coupling resists rotation of the first key around the hub (each key has a magnet 101 mounted in an aperture 102, which magnets cooperate with each other to magnetically couple keys together and inherently resists relative rotation; “Also , by locating the magnet in this position , when a magnetic key is attached to an adjacent magnetic key or set of keys , a selected key can be pivotally rotated away from the other of the keys yet still be magnetically attached to an adjacent key”, Para. 0051).
It would have been obvious to one of ordinary skill in the art to modify Aizpurua with the teaching of Borenstein in order to provide a magnet in the head of the keys that cooperate with each other for the purpose of permitting adjacent keys to be attracted to each other through magnetic forces in order to prevent the rattling noise normally associated with multiple keys as well as to maintain the keys in a plurality of relative positions. While it is noted that Aizpurua
provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in operative position, which would suggest to one of ordinary skill to provide further means toward that end, including such magnets.
Re Claim 17.
As discussed above with respect to claims 3,4, Aizpurua in view of Borenstein discloses the key set of claim 6, wherein a first key and a second key in the key set each comprise two magnets, wherein the two magnets of the first key are magnetically coupled to the two magnets of the second key when the first key has a first orientation relative to the second key and a second orientation relative to the second key.
Borenstein teaches a first key and a second key in the key set each comprise a magnet
(keys 200 each have a magnet; “to permit a disk magnet to be used while still allowing a key ring to be received in the key, a disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062), wherein the magnet of the first key is magnetically coupled to the magnet of the second key when the first key has a first orientation relative to the second key and a second orientation relative to the second key (the keys are magnetically coupled in an infinite number of relative positions; “Also, by locating the magnet in this position, when a magnetic key is attached to an adjacent magnetic key or set of keys , a selected key can be pivotally rotated away from the other of the keys”, Para. 0051).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aizpurua with the teaching of Borenstein in order to provide a magnet in the head of the keys that cooperate with each other for the purpose of permitting adjacent keys to be attracted to each other through magnetic forces in order to prevent the rattling noise normally associated with multiple keys as well as to maintain the keys in a plurality of relative positions. While it is noted that Aizpurua provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in operative position, which would suggest to one of ordinary skill to provide further means toward that end, including such magnets.
Regarding the recitation that the keys each comprise two magnets, it would have been obvious to one of ordinary skill in the art to provide two magnets instead of only one and to place them at opposing sides of the aperture, since a mere multiplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between multiple keys held together. Further consolidating the group of keys, with the magnets being symmetrically arranged on the head being obvious since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide for symmetrical and balanced magnetic holding power to more effectively join adjacent keys. It is inherent, since the magnets are symmetrically located and contact each other in one position, they would also contact each other in another position, i.e. on that is 180 degrees different than the first position.
Re Claim 18. 
As discussed above, Aizpurua in view of Borenstein discloses the key set of claim 17, wherein the head of each of the first key and second key comprises a hole (40) through approximately a center of the head, and wherein the two magnets are on opposite sides of the hole.
Borenstein teaches a magnet in a head of a key (magnet 101, 201 mounted in aperture 203 in the head/bow 104 of a key 200, Figs. 1-2A,B; “to permit a disk magnet to be used while still allowing a key ring to be received in the key, a disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062) on opposite side of a hole (magnet 201 mounted in aperture 203 is opposite to aperture 102 as seen in Fig. 2A). 
It would have been obvious to one of ordinary skill in the art to modify Fliege with the teaching of Borenstein in order to provide a magnet in the head of the key for the purpose of permitting the key to be mounted to a metal support for storage without fear of losing the key as well as to permit adjacent keys to be attracted to each other through magnetic forces in order to organize multiple keys and to prevent the rattling noise normally associated with multiple keys.
Regarding the recitation of two magnets, it would have been obvious to one of ordinary skill in the art to provide two magnets instead of only one, since a mere duplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between the key and its supporting structure or between
multiple keys held together.
Regarding the recitation that the two magnets are on opposite sides of the hole, it would have been obvious to one of ordinary skill in the art to locate the two magnets on opposite sides of the opening, since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide for symmetrical magnetic
holding power to more effectively support the key or join adjacent keys.
Re Claim 19.
As discussed above, Aizpurua in view of Borenstein discloses the key set of claim 18, wherein the first orientation comprises a rotation of the first key around the hub of approximately 0 degrees relative to the second key, and wherein the second orientation comprises a rotation of the first key around the hub of approximately 180 degrees relative to the second key.
Borenstein teaches a first orientation comprises a rotation of a first key around a hub of
approximately 0 degrees relative to a second key, and wherein a second orientation comprises a rotation of the first key around the hub of approximately 180 degrees relative to the second key (keys are joined magnetically via magnets 201, Fig. 2A,B, such that they can
rotate relative to each other, Fig. 1C).
It would have been obvious to one of ordinary skill in the art to modify Aizpurua with the teaching of Borenstein in order to provide a magnet in the heads of the keys that cooperate with each other for the purpose of permitting adjacent keys to be attracted to each other through magnetic forces in order to prevent the rattling noise normally associated with multiple keys as well as to maintain the keys in a plurality of relative positions. While it is noted that Aizpurua
provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in operative position, which would suggest to one of ordinary skill to provide further means toward that end, including
such magnets.
Regarding the recitation that the keys each comprise two magnets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide two magnets instead of only one, since a mere multiplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between multiple keys held together.
Further consolidating the group of keys, with the magnets being symmetrically arranged on the head by being places at opposing sides of the aperture being obvious since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide for symmetrical and balanced magnetic holding power to more effectively join adjacent keys. It is inherent, since the magnets are symmetrically located and contact each other in one position, they would also contact each other in another position, i.e. one that is 180 degrees different than the first position.
Re Claim 20.
As discussed above, Aizpurua in view of Borenstein discloses the key set of claim 17, wherein the first orientation comprises a rotation of the first key around the hub of approximately 0 degrees relative to the second key, and wherein the second orientation comprises a rotation of the first key around the hub of approximately 90 degrees relative to the second key.
Borenstein teaches a first orientation comprises a rotation of a first key around the hub of
approximately 0 degrees relative to a second key, and wherein a second orientation comprises a rotation of the first key around the hub of approximately 90 degrees relative to the second key (keys are joined magnetically via magnets 201, Fig. 2A,B, such that they can rotate relative to each other, Fig. 1C).
It would have been obvious to one of ordinary skill in the art to modify Aizpurua with the teaching of Borenstein in order to provide a magnet in the heads of the keys that cooperate with each other for the purpose of permitting adjacent keys to be attracted to each other through magnetic forces in order to prevent the rattling noise normally associated with multiple keys as well as to maintain the keys in a plurality of relative positions. While it is noted that Aizpurua
provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in operative position, which would suggest to one of ordinary skill to provide further means toward that end, including such magnets.
Regarding the recitation that the keys each comprise two magnets, it would have been obvious to one of ordinary skill in the art to provide two magnets instead of only one, since a mere multiplication of essential working parts of a device involves only routine skill in the art. The motivation for doing so would have been to provide a stronger bond between multiple
keys held together.

Further consolidating the group of keys, with the magnets being arranged on the head by being placed around the opening being obvious since arranging and rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to
allow rotation of the keys from one position to the other by 90 degrees, thereby coinciding with the position taught by Aizpurua (“Preferably, one of the grooves (41) is made in such a way that the key (4) that is opened out will form a right angle (i.e. a=90°)’, Para.0041, Fig. 6), thereby providing additional holding means for the keys when they are in the 90 degree position.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Aizpurua in view of Borenstein as applied to claim 8 above, and further in view of Gildemeister (hereinafter Gildemeister).

Re Claim 9.
Aizpurua in view of Borenstein discloses the key set of claim 8, but fails to teach wherein each key further comprising a bottle opener notch, and wherein the bar (1) comprises a bottle opener notch configured to align with the bottle opener notch in at least one of the keys.
Gildemeister is in the same field of endeavor of keys and key holders and teaches a key further comprising a bottle opener notch (key “A” having notches in the form of teeth/bits, Fig. 1. It is noted in regards to “bottle opener”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the notches in the form of teeth/bits of the
key are clearly capable of wedging open a cap from a bottle, or, alternatively, puncturing and breaking a flexible seal on a flexible bottle closure.). Furthermore, with respect to the recited limitation wherein the bar (bar in the form of body 5, Fig. 1) comprises a bottle opener notch configured to align with the bottle opener notch in at least one of the keys (body 5 includes a bottle opener 12, Fig. 1; “a hook shaped cut out 12 which is of generally convention design so that the holder may be employed in the removing of caps from bottles.”, Page 1, Lns. 90-93, this notch is aligned with teeth/bits in the key, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify Aizpurua with the teaching of Gildemeister. The motivation for doing so would have been to provide a bottle opener notch in the side wall of the bar, which notch would align with the teeth/bits of the keys, for the purpose of expanding the utility of the key holder to also be able to open bottles.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizpurua in view of Borenstein as applied to claim 11 above, and further in view of CN 2801987Y to Luo  (hereinafter Luo).

Re Claim 12.
Aizpurua in view of Borenstein discloses the key set of claim 11, wherein the case (11,12) comprises one or more magnets (5) coupleable to the magnet on at least one of the plurality of keys.
Borenstein teaches a magnet on a head of a key (magnet 101,201 mounted in aperture 203 in
the head/bow 104 of a key 200, Figs. 1-2A,B; “to permit a disk magnet to be used while still allowing a key ring to be received in the key, a disk magnet 201 may be inserted within a separate aperture 203 defined by the bow 104”, Para. 0062).
It would have been obvious to one of ordinary skill in the art to modify Aizpurua with the teaching of Borenstein in order to provide a magnet in the head of the keys that cooperate with each other for the purpose of permitting adjacent keys to be attracted to each other through magnetic forces in order to prevent the rattling noise normally associated with multiple keys as well as to maintain the keys in a plurality of relative positions. While it is noted that Aizpurua
provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in operative position, which would suggest to one of ordinary skill to provide further means toward that end, including such magnets.
Luo is in the same field of endeavor of keys and key holders and teaches a case that comprises one or more magnets coupleable to the magnet on at least one of the plurality of keys (key holder 4 having magnets 5 for holding keys 2,3, having magnets 1, Figs. 1-3; “As shown in FIG. 3, may be a plate-shaped magnetic key of the key card of the 11 agent carrier 4. A plate-shaped key card 4 may be made of a ferrous or magnetic 12 material, may also be made from a non-ferromagnetic materials embedded or 13 attaching a magnetic piece 5.”, translation, Page 4, Lns. 11-14; “The key shank 2 may be pasted on the magnetic block 1, 2 may also be embedded 5 in the key shank upper.”, translation, Page 4, Lns. 5-6).
It would have been obvious to one of ordinary skill in the art to modify Aizpurua with the teaching of Luo. The motivation for doing so would have been to provide a magnet on the key holder that would be coupleable with magnets on the keys for the purpose of maintaining the keys in position relative to the key holder to prevent the keys from unintentionally “swinging” away from the key holder as well as to prevent them from rattling and making noise. While it is noted that Aizpurua provides some means (pin 30, notches 41, Fig. 6) for holding the keys in position, such may be interpreted as a desire to silence the keys and to hold them in a chosen
position, which would suggest to one of ordinary skill to provide further means toward that end, including such magnets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the cited prior art key storage assemblies utilizing magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675